DETAILED ACTION
	This action is responsive to the application No. 16/800,462 filed on 25 February 2020.  
Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statements (IDS) forms PTO-1449.  The IDS have been considered. 

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “The fin TFET 1 according to…”.  The “1” following fin TFET should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gossner et al. (US 2010/0200916, of record from IDS).
(Re Claim 1) Gossner teaches a fin tunneling field effect transistor (TFET) comprising (see Fig. 13 and supporting text in paras. [0142]-[0144]):
a semiconductor body extending in a first direction on a substrate, wherein the semiconductor body constitutes a channel of the fin TFET (channel region comprising 1310, 1312, 1314, on substrate 1302), para. [0143]); 
a source and a drain disposed at opposite ends of the semiconductor body, wherein the source is doped with a first dopant type and the drain is doped with a second dopant type, and the first dopant type is different from the second dopant type (source/drain regions 1306 and 1316 are oppositely doped, para. [0143]); and 
a gate disposed on at least two sides of the channel, wherein a portion of the source is disposed in contact with a portion of the channel (gate 1320, para. [0144], source 1306 contacts channel at 1310).
(Re Claim 2) wherein the first dopant type is one of an N-type dopant and a P-type dopant, and the second dopant type is the other one of the N-type dopant and the P-type dopant (para. [0143]).
(Re Claim 3) wherein the channel is doped (halo regions 1310/1314 of the channel are doped, para. [0143]). 
(Re Claim 4) wherein the gate is disposed above the channel (gate 1320, paras. [0143]-[0144]).
(Re Claim 5) wherein a gate oxide is disposed between the gate and the channel (gate dielectric, see paras. [0143]-[0144] and [0079]).
(Re Claim 6) wherein a spacer is disposed on at least one side of the gate (spacers 1322, 1324).
(Re Claim 7) wherein a dopant concentration of each of the source and the drain is equal to or greater than 1 x1019 cm-3 (the source/drain regions are highly doped, i.e. p+ and n+ equal to or greater than 1 x1019 cm-3, para. [0143]).
(Re Claim 8) wherein the first dopant type includes one of donor atoms and acceptor atoms, and the second dopant type includes the other one of the donor atoms and the acceptor atoms (para. [0143]).

Claims 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avci (US 2016/0056278).
(Re Claim 9) Avci teaches a complementary fin tunneling field effect transistor (TFET) comprising: a fin TFET of a first type and a second fin TFET of a second type, the fin TFET of the first type comprising: a first semiconductor body extending in a first direction on a substrate, wherein the first semiconductor body constitutes a first channel of the fin TFET of the first type; a first source and a first drain disposed at opposite ends of the first semiconductor body, wherein the first source is doped with a first dopant type and the first drain is doped with a second dopant type, and the first dopant type is different from the second dopant type; and a first gate disposed on at least two sides of the first channel, wherein a portion of the first source is disposed in contact with a portion of the first channel; the fin TFET of the second type comprising: a second semiconductor body extending in the first direction on the substrate, wherein the second semiconductor body constitutes a second channel of the fin TFET of the second type; a second source and a second drain disposed at opposite ends of the second semiconductor body, wherein the second source is doped with the second dopant type and the second drain is doped with the first dopant type; and a second gate disposed on at least two sides of the second channel, wherein a portion of the second source is disposed in contact with a portion of the second channel.
(Re Claim 10) wherein the first type is one of an N-type and a P-type, and the second type is the other one of the N-type and the P-type, and wherein the first dopant type is one of an N-type dopant and a P-type dopant, and the second dopant type is the other one of the N-type dopant and the P-type dopant.
See Figs. 6A-13 and paras. [0036]-[0056], fin TFETs are disclosed having the required doping arrangements for the source/drain regions. Similar features are numbered similarly throughout the figures: substrate ’90; gates ’02, ’04, ’06; active/channel regions, i.e. fins ’20; source region ’08; drain ‘72/’73. Para. [0056]: “As will be appreciated for a typical integrated circuit, both N- and P-channel transistors may be fabricated on a single substrate to form a CMOS integrated circuit.”.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aleksov (US 2016/0268401, of record from IDS).
(Re Claim 9) Aleksov teaches a complementary fin tunneling field effect transistor (TFET) comprising: a fin TFET of a first type and a second fin TFET of a second type, the fin TFET of the first type comprising: a first semiconductor body extending in a first direction on a substrate, wherein the first semiconductor body constitutes a first channel of the fin TFET of the first type; a first source and a first drain disposed at opposite ends of the first semiconductor body, wherein the first source is doped with a first dopant type and the first drain is doped with a second dopant type, and the first dopant type is different from the second dopant type; and a first gate disposed on at least two sides of the first channel, wherein a portion of the first source is disposed in contact with a portion of the first channel; the fin TFET of the second type comprising: a second semiconductor body extending in the first direction on the substrate, wherein the second semiconductor body constitutes a second channel of the fin TFET of the second type; a second source and a second drain disposed at opposite ends of the second semiconductor body, wherein the second source is doped with the second dopant type and the second drain is doped with the first dopant type; and a second gate disposed on at least two sides of the second channel, wherein a portion of the second source is disposed in contact with a portion of the second channel.
(Re Claim 10) wherein the first type is one of an N-type and a P-type, and the second type is the other one of the N-type and the P-type, and wherein the first dopant type is one of an N-type dopant and a P-type dopant, and the second dopant type is the other one of the N-type dopant and the P-type dopant.
	See title, abstract, paras. [0017]-[0018] regarding CMOS (C-TFET logic), see paras. [0026] and [0029] regarding fin TFETs (also noting claims 3, 10, and 18, re FinFets), see Figs. 1A and 1B and paras. [0026]-[0029] regarding details of the p-type fin TFET and n-type fin TFET devices for the disclosed CMOS logic (C-TFET) integration, dopant types and gates are labeled in figures. Source regions are on left side in Figs. 1A-1B and in contact with the channel/active regions (central regions of the devices surrounded by the gate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822